           Case 1:20-cv-05116-ALC Document 50 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                       11/17/2020
SOUTHERN DISTRICT OF NEW YORK

    BURBRAN PIERRE, on behalf of himself and
    others similarly situated,

                                  Plaintiff,                    1:20-cv-05116 (ALC)
                      -against-                                 Order
    CITY OF NEW YORK, ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         On November 17, 2020 at 3:30 P.M., the Court held a telephone pre-motion conference with

the Parties. Defendants are hereby ORDERED to submit the Participation Agreement referenced in

Defendants’ pre-motion conference letter as Exhibit 1, see, e.g., ECF No. 42 at 2, by no later than

November 19, 2020.1 The Parties shall file a joint status report addressing the Parties’ positions on

whether the Participation Agreement is properly considered at this stage of the litigation by no later

than December 1, 2020.

SO ORDERED.

Dated: November 17, 2020                                ___________________________________
       New York, New York                                    ANDREW L. CARTER, JR.
                                                             United States District Judge




1
 Defendants are instructed to submit additional Participation Agreements between the NYPD
and certain Defendants where they contain substantive differences relevant to the instant action.
